Broyles, C. J.
1. The overruling of the demurrer to the criminal information was not error for any reason assigned.
2. In the light of the entire charge of the court and of the particular facts of the case, the excerpt from the charge, complained of in ground 2 of the amendment to the motion for a new trial, contains no harmful error.
3. Ground 3 of the amendment to the motion for a new trial is not complete within itself.
4. The evidence introduced to convict the accused was not wholly circumstantial. Therefore, in the absence of a timely and appropriate written request, the court’s failure to instruct the jury upon the law of circumstantial evidence was not error.
5. The ground of the motion for a new trial based upon alleged newly discovered evidence is an attempt to discredit the evidence of the principal witness for the State. “Though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the case, if the sole effect of the evidence would be to impeach the witness a new trial will not be granted.” *687Burnett v. State, 36 Ga. App. 647 (1) (137 S. E. 796), and citations.
Decided November 13, 1928.
Smith & Taylor, Boylcin & Boylcin, for plaintiff in error.
Emmett Smith, solicitor, contra.
6. The other special grounds of the motion are expressly abandoned in the brief of counsel for the plaintiff in error.
7. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.